DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2022 was filed after the mailing date of the non-final Office action on 07 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.
The information disclosure statement (IDS) submitted on 30 June 2022 was filed after the mailing date of the non-final Office action on 07 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A mask for use in compressed sensing of incoming radiation, comprising: 
a material that modulates an intensity of incoming radiation; 
a plurality of mask aperture regions; and 
one or more axes of rotational symmetry with respect to the plurality of mask aperture regions; 
wherein each mask aperture region comprises at least one mask aperture that allows a higher transmission of the incoming radiation relative to other portions of [[the]] each mask aperture region (a lack of an antecedent basis for “the mask aperture region”), [[the]] a relative transmission (a lack of an antecedent basis for “the relative transmission”) being sufficient to allow a reconstruction of compressed sensing measurements. and has a shape that provides a symmetry under a rotation about the one or more axes of rotational symmetry; and 
a mutual coherence of a sensing matrix generated by a rotation of the plurality of mask aperture regions is less than one.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The mask as claimed in claim 3, further comprising:
(i) a cube or other Platonic solid,
(ii) a truncated icosahedral or other Archimedean solid,
(iii) a cylinder, or
(iv) a sphere.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The mask as claimed in claim 1, further comprising: 
(i) a cube or other Platonic solid, 
(ii) a truncated icosahedral or other Archimedean solid, or 
(iii) a cylinder.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The mask as claimed in claim 1, further comprising:
a sphere.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) A detector as claimed in claim 7, wherein the mutual coherence of the sensing matrix is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mask further comprises:
(i) a cube or other Platonic solid,
(ii) a truncated icosahedral or other Archimedean solid, 
(iii) a cylinder, or 
(iv) a sphere.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The radiation detection method as claimed in claim 9, further comprising any one of more of: 
decommissioning a nuclear reactor, radiation safety monitoring or surveying, characterizing radioactive waste, security or defense monitoring, medical imaging, conducting a radiotherapy a particle therapy, conducting gamma-ray astronomy, conducting X-ray astronomy, remotely characterizing or detecting misalignments in a charged particle accelerator beam or in a radiation inducing beam, or enforcing border security.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The imaging system as claimed in claim 10, configured for use in any one of more of: 
nuclear reactor decommissioning, radiation safety monitoring or surveying, characterizing radioactive waste, security or defense monitoring, medical imaging, a radiotherapy a particle therapy, gamma-ray astronomy, X-ray astronomy, remotely characterizing or detecting misalignments in a charged particle accelerator beam or in a radiation inducing beam, or enforcing border security.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
19. (Proposed Amendments) The detector as claimed in claim 7, wherein the mutual coherence of the sensing matrix is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mask further comprises:
(i) a cube or other Platonic solid,
(ii) a truncated icosahedral or other Archimedean solid,
(iii) a cylinder, or 
(iv) a sphere.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The imaging system as claimed in claim 10, wherein the mutual coherence of the sensing matrix is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mask further comprises:
(i) a cube or other Platonic solid,
(ii) a truncated icosahedral or other Archimedean solid,
(iii) a cylinder, or 
(iv) a sphere.
Appropriate correction is required.

Applicant is advised that should claim 7 be found allowable, claims 10 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the mask aperture region” in lines 9-10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “each mask aperture region” in line 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 fails to set forth an additional structural limitation.  An intended use is not considered to be a structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
Applicant’s amendments filed 17 May 2022, with respect to the specification have been fully considered.  The objections of the specification have been withdrawn. 
Applicant’s amendments filed 02 March 2022, with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claims 7-9, 14, 18, and 19 have been fully considered.  The objections of claims 7-9, 14, 18, and 19 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claims 10-13, 15, and 20 have been fully considered.  The objections of claims 10-13, 15, and 20 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claims 12 and 13 have been fully considered.  The objection of claims 12 and 13 has been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 02 March 2022, with respect to claim 14 have been fully considered.  The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lin et al. (U. S. Patent No. 9,783,880 B2) disclosed a slurry and a coating method.
Gerl et al. (U. S. Patent No. 7,312,460 B2) disclosed a high-energy gamma probe with a position-sensing capability.
Richard Obermeier and Jose Angel Martinez-Lorenzo, Sensing Matrix Design via Mutual Coherence Minimization for electromagnetic Compressive Imaging Applications, IEEE Transactions on Computational Imaging, Vol. 3, No. 2, June 2017.
Michael L. Don et al., Compressive imaging via a rotating coded aperture, Applied Optics, Vol. 56, No. 3, 20 January 2017.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884